Title: John Quincy Adams to Thomas Boylston Adams, 13 February 1794
From: Adams, John Quincy
To: Adams, Thomas Boylston


          
            My dear Brother
            Boston February 13. 1794.
          
          I received by the last post your favour enclosing a draft upon the branch Bank, for 100 dollars.
          The political speculations of which your fraternal feelings have formed so favourable a judgment, originated in motives at least as disinterested, as are the common sources of patriotism. That a literary reputation is an object of Ambition to the writer, it would be false and absurd to deny. That the public mind, required some light upon the subjects discussed, at the time of their appearance, I believe is true. But political ambition was not in the smallest degree concerned in the production.— If those writings have done any service, to the cause of real Liberty, and of my Country, I am amply rewarded; and if my vanity has been flattered by the approbation of my friends, it was but a momentary exultation, which immediately vanished, and left me in possession of all the humility ever allotted to me.
          I know very well, that my own opinion ranks me in the scale of importance, at least as high as I deserve; that it rates my powers perhaps more than at their full value. Yet my success in the world

has not hitherto been such as to feed my vanity very plenteously. Though advanced almost to the age of thirty, I have no political existence, and my ideas of Liberty and Government, are so widely distant from the fashion of the day, that they are much more likely to be injurious than beneficial to my advancement. At the bar after nearly four years practice, I remain obscure and unknown; without any expectation of brilliant success, and scarcely with the Hope of obtaining with all the industry in the power of Man, and with integrity unblemished, even a decent subsistence. Surely then as far as success is the criterion of talents, I have no Reason to be vain.
          From what I have last said, you will not I trust conclude that I am discontented with my present situation. My greatest fear for myself at present is, that I shall grow too easy, careless and indolent.
          My profession at present gives me bread, and my business, however slowly seems gradually to improve. At our late Court of Sessions, I acted again in behalf of the Commonwealth: and again was in every instance of indictment successful.— At the Court of Common Pleas which sat at the same time, I argued three Causes to the Jury, and obtained two verdicts. Our Supreme Court, sits here the next week, and I shall be engaged in several Causes which are for trial; two or three of them important. So that you may conclude I am not entirely idle. I am still however upon probation and still consider all my professional employment as accidental and precarious.
          We have this day a Town-meeting to consider what measures they will take to secure their carrying trade.— I shall not attend it. The measure is perfectly Jacobin, and I am afraid they will do something foolish. I do not like altogether the complexion of this Town’s present sentiments, and the democratical Societies, are much more dangerous than a pestilence. Parties grow warm and bitter. There must be a critical time for the present Government, and that crisis I think is fast approaching.— I will keep myself out of troubled waters as long as possible.
          Present my compliments to Mrs: Wilson, and tell her that the Heart which even her charms could not unlock and expand; must have been reserved and unsocial indeed. The frost must be rigorous indeed, which is not disolved by a solstitial Sun.
          The other Boston Ladies at Philadelphia, particularly the Miss Brecks’, are often present to my mind, and are very pleasing in remembrance. They cannot be admired beyond their merits And

whatever pleasure their presence gives to the new place of their residence, it is at least equall’d by the regret which their absence leaves in that of their former abode.
          Adieu
          
            J. Q. Adams.
          
        